

PLEDGE AGREEMENT
 
PLEDGE AGREEMENT (this “Agreement”), dated as of July 7, 2008, made by each
entity listed as a pledgor on the signature pages hereto (the “Pledgor”), in
favor of DRIFTWOOD VENTURES, INC., a Delaware corporation (the "Buyer").
 
WITNESSETH:


WHEREAS, the Pledgor and Buyer are parties to the Securities Purchase Agreement,
dated as of even date herewith (as amended, restated or otherwise modified from
time to time, the "Securities Purchase Agreement"), pursuant to which the
Pledgor shall be required to sell, and the Buyer shall purchase or have the
right to purchase, the “Secured Notes” (as defined therein);


WHEREAS, it is a condition precedent to the Buyer entering into the Securities
Purchase Agreement that the Pledgor shall have executed and delivered to the
Buyer this Agreement to secure all of its obligations under the Securities
Purchase Agreement, the Secured Notes issued pursuant thereto (as such Secured
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the “Notes”) and the
“Transaction Documents” (as defined in the Securities Purchase Agreement, the
“Transaction Documents”); and


WHEREAS, the Pledgor has determined that the execution, delivery and performance
of this Agreement directly benefits, and is in the best interest of, the
Pledgor.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyer to perform under the Securities Purchase Agreement,
the Pledgor agrees with the Buyer as follows:


SECTION 1. Definitions and Rules of Interpretation.


(a) Definitions. Reference is made to the Securities Purchase Agreement and the
Notes for a statement of terms thereof. All terms used in this Agreement which
are defined in the Securities Purchase Agreement or in Article 8 or Article 9 of
the Uniform Commercial Code as in effect from time to time in the State of New
York (the “Code”), and which are not otherwise defined herein shall have the
same meanings herein as set forth therein; provided, that terms used herein
which are defined in the Code as in effect in the State of New York on the date
hereof shall continue to have the same meaning notwithstanding any replacement
or amendment of such statute except as the Buyer may otherwise determine. In the
event that any such term is defined in both the Securities Purchase Agreement
and the Code, the definition of such term in the Securities Purchase Agreement
shall control.


(b) Rules of Interpretation . Except as otherwise expressly provided in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
the singular includes the plural and the plural includes the singular; (ii) “or”
and “any” are not exclusive and “include” and “including” are not limiting;
(iii) a reference to any agreement or other contract includes permitted
supplements and amendments; (iv) a reference to a law includes any amendment or
modification to such law and any rules or regulations issued thereunder; (v) a
reference to a person includes its permitted successors and assigns; and (vi) a
reference in this Agreement to an Article, Section, Annex, Exhibit or Schedule
is to the Article, Section, Annex, Exhibit or Schedule of this Agreement.
 

--------------------------------------------------------------------------------


 
SECTION 2. Pledge and Grant of Security Interest. As collateral security for all
of the Obligations (as defined in Section 3 hereof), the Pledgor hereby pledges
and assigns and grants to the Buyer a continuing security interest in, and Lien
on, all of the Pledgor’s right, title and interest in and to the following
(collectively, the “Collateral”):
 
(a) all present, as set forth in Schedule I, and all future, issued and
outstanding shares of capital stock, or other equity or investment securities
of, or partnership, membership, or joint venture interests in, each Subsidiary
(as defined in the Securities Purchase Agreement), whether now owned or
hereafter acquired by the Pledgor and whether or not evidenced or represented by
any stock certificate, certificated security or other instrument, together with
the certificates representing such equity interests, all options and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and any other property
(including, but not limited to, any stock dividend and any distribution in
connection with a stock split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing and all cash and noncash proceeds thereof (collectively, the “Pledged
Shares”);
 
(b) all present and future increases, profits, combinations, reclassifications,
and substitutes and replacements for all or part of the foregoing Collateral
heretofore described;


(c) all investment property, financial assets, securities, capital stock, other
equity interests, stock options and commodity contracts of the Pledgor, all,
debentures, bonds, promissory notes or other evidences of indebtedness payable
or owing to the Pledgor, and all other assets now or hereafter received or
receivable with respect to the foregoing;
 
(d) all securities entitlements of the Pledgor in any and all of the foregoing;
and
 
(e) all proceeds (including proceeds of proceeds) of any and all of the
foregoing;


in each case, whether now owned or hereafter acquired by the Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).
 
SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):
 
(a) the payment by the Pledgor, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other Transaction Documents, (including, without
limitation, all interest that accrues after the commencement of any bankruptcy
proceeding of the Pledgor, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such bankruptcy
proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and
 
2

--------------------------------------------------------------------------------




(b) the due performance and observance by the Pledgor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Notes are outstanding.
 
SECTION 4. Delivery of the Collateral.
 
(a) All certificates currently representing the Pledged Shares shall be
delivered to the Buyer on or prior to the execution and delivery of this
Agreement. All other promissory notes, certificates and instruments constituting
Collateral from time to time or required to be pledged to the Buyer pursuant to
the terms of this Agreement or the Securities Purchase Agreement (the
“Additional Collateral”) shall be delivered to the Buyer promptly upon receipt
thereof by or on behalf of the Pledgor. All such promissory notes, certificates
and instruments shall be held by the Buyer pursuant hereto and shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment or undated stock powers
executed in blank, all in form and substance reasonably satisfactory to the
Buyer. If any Collateral consists of uncertificated securities, unless the
immediately following sentence is applicable thereto, at the request of Buyer,
the Pledgor shall cause the Buyer (or its designated custodian, nominee or other
designee) to become the registered holder thereof, or cause each issuer of such
securities to agree that it will comply with instructions originated by the
Buyer (or its designated custodian, nominee or other designee) with respect to
such securities without further consent by the Pledgor. If any Collateral
consists of securities entitlements, the Pledgor shall transfer such securities
entitlements to the Buyer (or its designated custodian, nominee or other
designee) or cause the applicable securities intermediary to agree that it will
comply with entitlement orders by the Buyer (or its designated custodian,
nominee or other designee) without further consent by the Pledgor.


(b) Promptly upon the receipt by the Pledgor of any Additional Collateral, a
Pledge Amendment, duly executed by the Pledgor, in substantially the form of
Annex I hereto (a “Pledge Amendment”), shall be delivered to the Buyer, in
respect of the Additional Collateral which is or are to be pledged pursuant to
this Agreement and the Securities Purchase Agreement, which Pledge Amendment
shall from and after delivery thereof constitute part of Schedule I hereto. Each
Pledgor hereby authorizes the Buyer to attach each Pledge Amendment to this
Agreement and agrees that all certificates or instruments listed on any Pledge
Amendment shall for all purposes hereunder constitute Collateral and the Pledgor
shall be deemed upon delivery thereof to have made the representations and
warranties set forth in Section 5 with respect to such Additional Collateral.
 
3

--------------------------------------------------------------------------------


 
(c) If the Pledgor shall receive, by virtue of the Pledgor’s being or having
been an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by the Pledgor pursuant to Section 7 hereof) or in securities or
other property or (iv) dividends, distributions, cash, instruments, investment
property and other property in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, the Pledgor shall receive such stock certificate, promissory
note, instrument, option, right, payment or distribution in trust for the
benefit of the Buyer, shall segregate it from the Pledgor’s other property and
shall deliver it forthwith to the Buyer in the exact form received, with any
necessary endorsement and/or appropriate stock powers duly executed in blank, to
be held by the Buyer as Collateral and as further collateral security for the
Obligations.
 
SECTION 5. Representations and Warranties. The Pledgor represents and warrants
as follows:


(a) The Pledgor, (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state or jurisdiction of its organization, and (ii) has all requisite
power and authority to execute, deliver and perform this Agreement.


(b) The execution, delivery and performance by the Pledgor of this Agreement (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or bylaws, or any applicable law or any contractual
restriction binding on or affecting it or any of its properties, and (iii) do
not and will not result in or require the creation of any Lien upon or with
respect to any of its properties other than pursuant to this Agreement.
 
(c) The issuers of the Pledged Shares set forth in Schedule I hereto are the
Pledgor’ only Subsidiaries existing on the date hereof. The Pledged Shares have
been duly authorized and validly issued, are fully paid and nonassessable and
the holders thereof are not entitled to any preemptive first refusal or other
similar rights. Except as noted in Schedule I hereto, the Pledged Shares
constitute 100% of the issued shares of capital stock, partnership interests or
membership or other equity interests, as applicable, of the Subsidiaries. All
other shares of stock constituting Collateral will be, when issued, duly
authorized and validly issued, fully paid and nonassessable.
 
(d) The Pledgor is and will be at all times the legal and beneficial owner of
the Collateral free and clear of any Lien, security interest, option or other
charge or encumbrance except for the security interest and Lien created by this
Agreement or any Permitted Liens.
 
(e) The exercise by the Buyer of any of its rights and remedies hereunder will
not contravene any law or any contractual restriction binding on or affecting
the Pledgor or any of the properties of the Pledgor and will not result in or
require the creation of any Lien, security interest or other charge or
encumbrance upon or with respect to any of the properties of the Pledgor other
than pursuant to this Agreement and the other Transaction Documents.
 
4

--------------------------------------------------------------------------------


 
(f) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required to be obtained or made by the
Pledgor for (i) the due execution, delivery and performance by the Pledgor of
this Agreement, (ii) the grant by the Pledgor, or the perfection, of the
security interest and Lien purported to be created hereby in the Collateral or
(iii) the exercise by the Buyer of any of its rights and remedies hereunder,
except as may be required in connection with any sale of any Collateral by laws
affecting the offering and sale of securities generally.
 
(g) This Agreement creates a valid security interest and Lien in favor of the
Buyer in the Collateral, as security for the Obligations. The Buyer’s having
possession of the promissory notes evidencing the Collateral, the certificates
representing the Pledged Shares and all other certificates, instruments and cash
constituting Collateral from time to time results in the perfection of such
security interest and Lien. Such security interest and Lien is, or in the case
of Collateral in which the Pledgor obtains rights after the date hereof, will
be, a perfected Lien. All action necessary or desirable to perfect and protect
such security interest and Lien has been duly taken, except for the Buyer’s
having possession of certificates, instruments and cash constituting Collateral
after the date hereof.
 
SECTION 6. Covenants as to the Collateral. So long as any Obligations shall
remain outstanding and the Securities Purchase Agreement and the other
Transaction Documents shall not have been terminated, the Pledgor will, unless
the Buyer shall otherwise consent in writing:
 
(a) keep adequate records concerning the Collateral and permit the Buyer, or any
designees or representatives thereof at any time or from time to time to examine
and make copies of and abstracts from such records;
 
(b) at the Pledgor’s expense, promptly deliver to the Buyer a copy of each
material notice or other material communication received by the Pledgor in
respect of the Collateral;
 
(c) at the Pledgor’s expense, defend the Buyer’s right, title and security
interest in and to the Collateral against the claims of any Person;
 
(d) at the Pledgor’s expense, at any time and from time to time, promptly
execute and deliver all further instruments and documents and take all further
action that may be necessary or desirable or that the Buyer may reasonably
request in order to (i) perfect and protect, or maintain the perfection of, the
security interest and Lien purported to be created hereby, (ii) enable the Buyer
to exercise and enforce its rights and remedies hereunder in respect of the
Collateral or (iii) otherwise effect the purposes of this Agreement, including,
without limitation, delivering to the Buyer irrevocable proxies in respect of
the Collateral;
(e) not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Collateral or any interest therein except as expressly permitted
by the Securities Purchase Agreement;
 
5

--------------------------------------------------------------------------------


 
(f) not create or suffer to exist any Lien, upon or with respect to any
Collateral except for the Lien created hereby or for any Permitted Lien;
 
(g) not make or consent to any amendment or other modification or waiver with
respect to any Collateral or enter into any agreement or permit to exist any
restriction with respect to any Collateral other than pursuant to the
Transaction Documents;
 
(h) except as expressly permitted by the Securities Purchase Agreement, not
permit the issuance of (i) any additional shares of any class of capital stock,
partnership interests, member interests or other equity of any Subsidiary,
(ii) any securities convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares of capital stock or (iii) any
warrants, options, contracts or other commitments entitling any Person to
purchase or otherwise acquire any such shares of capital stock;
 
(i) not issue any stock certificate, certificated security or other instrument
to evidence or represent any shares of capital stock, any partnership interest
or membership interest described in Schedule I hereto; and
 
(j) not take or fail to take any action which would in any manner impair the
validity or enforceability of the Buyer’s security interest in and Lien on any
Collateral.
 
SECTION 7. Voting Rights, Dividends, Etc. in Respect of the Collateral.
 
(a) So long as no Event of Default (as defined in the Notes) (an “Event of
Default”) shall have occurred and be continuing:
 
(i) the Pledgor may exercise any and all voting and other consensual rights
pertaining to any Collateral for any purpose not inconsistent with the terms of
this Agreement, the Securities Purchase Agreement or the other Transaction
Documents; provided, however, that (A) Pledgor will not exercise nor refrain
from exercising any such right, as the case may be, if the Buyer gives it notice
that, in the Buyer’s judgment, such action (or inaction) is reasonably likely to
have a Material Adverse Effect and (B) the Pledgor will give the Buyer at least
five (5) Business Days’ notice of the manner in which it intends to exercise, or
the reasons for refraining from exercising, any such right which is reasonably
likely to have a Material Adverse Effect;
(ii) the Pledgor may receive and retain any and all dividends, interest or other
distributions paid in respect of the Collateral to the extent permitted by the
Securities Purchase Agreement; provided, however, that any and all (A) dividends
and interest paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of
or in exchange for, any Collateral, (B) dividends and other distributions paid
or payable in cash in respect of any Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in surplus, and (C) cash paid, payable or otherwise
distributed in redemption of, or in exchange for, any Collateral, together with
any dividend, distribution, interest or other payment which at the time of such
dividend, distribution, interest or other payment was not permitted by the
Securities Purchase Agreement, shall be, and shall forthwith be delivered to the
Buyer to hold as, Collateral and shall, if received by the Pledgor, be received
in trust for the benefit of the Buyer, shall be segregated from the other
property or funds of the Pledgor, and shall be forthwith delivered to the Buyer
in the exact form received with any necessary indorsement and/or appropriate
stock powers duly executed in blank, to be held by the Buyer as Collateral and
as further collateral security for the Obligations; and
 
6

--------------------------------------------------------------------------------


 
(iii) the Buyer will execute and deliver (or cause to be executed and delivered)
to the Pledgor all such proxies and other instruments as the Pledgor may
reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to paragraph
(i) of this Section 7(a) and to receive the dividends, distributions, interest
and other payments which it is authorized to receive and retain pursuant to
paragraph (ii) of this Section 7(a), in each case, to the extent that the Buyer
has possession of such Collateral.
 
(b) Upon the occurrence and during the continuance of an Event of Default:
 
(i) all rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to paragraph (i) of
subsection (a) of this Section 7, and to receive the dividends, distributions,
interest and other payments which it would otherwise be authorized to receive
and retain pursuant to paragraph (ii) of subsection (a) of this Section 7, shall
cease, and all such rights shall thereupon become vested in the Buyer which
shall thereupon have the sole right to exercise such voting and other consensual
rights and to receive and hold as Collateral such dividends, distributions,
interest and other payments;
 
(ii) without limiting the generality of the foregoing, the Buyer may at its
option exercise any and all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any of the Collateral as if it
were the absolute owner thereof, including, without limitation, the right to
exchange, in its discretion, any and all of the Collateral upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
issuer of the Collateral or upon the exercise by any issuer of the Collateral of
any right, privilege or option pertaining to any Collateral, and, in connection
therewith, to deposit and deliver any and all of the Collateral with any
committee, depository, registrar or other designated agent upon such terms and
conditions as it may determine; and
 
(iii) all dividends, distributions, interest and other payments which are
received by the Pledgor contrary to the provisions of paragraph (i) of this
Section 7(b) shall be received in trust for the benefit of the Buyer, shall be
segregated from other funds of the Pledgor, and shall be forthwith paid over to
the Buyer as Collateral in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Buyer as Collateral and as further collateral security for the
Obligations.
 
7

--------------------------------------------------------------------------------


 
SECTION 8. Additional Provisions Concerning the Collateral.
 
(a) The Pledgor hereby (i) authorizes the Buyer to file one or more financing or
continuation statements, and amendments thereto, relating to the Collateral,
without the signature of the Pledgor where permitted by law, (ii) ratifies such
authorization to the extent that the Buyer has filed any such financing or
continuation statements, or amendments thereto, without the signature of the
Pledgor prior to the date hereof and (iii) authorizes the Buyer to execute any
agreements, instruments or other documents in the Pledgor’s name and to file
such agreements, instruments or other documents that are related to the security
interest and Lien of the Buyer in the Collateral or as provided under Article 8
or Article 9 of the UCC in any appropriate filing office.
 
(b) The Pledgor hereby irrevocably appoints the Buyer as its attorney-in-fact
and proxy, with full authority in the place and stead and in its name or
otherwise, from time to time in the Buyer’s discretion to take any action and to
execute any instrument which the Buyer may deem necessary or advisable to
accomplish the purposes of this Agreement (subject to the rights of the Pledgor
under Section 7(a) hereof), including, without limitation, to receive, indorse
and collect all instruments made payable to the Pledgor representing any
dividend, interest payment or other distribution in respect of any Collateral
and to give full discharge for the same. This power is coupled with an interest
and is irrevocable until the termination of this Agreement in accordance with
Section 13(e) hereof.
 
(c) If the Pledgor fails to perform any agreement or obligation contained
herein, the Buyer itself may perform, or cause performance of, such agreement or
obligation, and the expenses of the Buyer incurred in connection therewith shall
be payable by the Pledgor pursuant to Section 10 hereof and shall be secured by
the Collateral.
 
(d) Other than the exercise of reasonable care to assure the safe custody of the
Collateral while held hereunder, the Buyer shall have no duty or liability to
preserve rights pertaining thereto and shall be relieved of all responsibility
for the Collateral upon surrendering it or tendering surrender of it to the
Pledgor. The Buyer shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Buyer accords its
own property, it being understood that the Buyer shall not have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or not the Buyer has or is deemed to have knowledge of such matters, or
(ii) taking any necessary steps to preserve rights against any parties with
respect to any Collateral.
 
(e) The powers conferred on the Buyer hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for monies actually received by it hereunder, the Buyer shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.
 
8

--------------------------------------------------------------------------------


 
(f) Upon the occurrence and during the continuation of any Default or Event of
Default, the Buyer may at any time in its discretion (i) without notice to the
Pledgor, transfer or register in the name of the Buyer or any of its nominees
any or all of the Collateral, subject only to the revocable rights of the
Pledgor under Section 7(a) hereof, and (ii) exchange certificates or instruments
constituting Collateral for certificates or instruments of smaller or larger
denominations.
 
SECTION 9. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:
 
(a) The Buyer may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all of the
rights and remedies of a secured party on default under the Code then in effect
in the State of New York; and without limiting the generality of the foregoing
and without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Buyer may deem commercially reasonable. The Pledgor agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ notice
to the Pledgor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Buyer shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Buyer may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
 
(b) The Pledgor recognizes that it may be impracticable to effect a public sale
of all or any part of the Pledged Shares or any other securities constituting
Collateral and that the Buyer may, therefore, determine to make one or more
private sales of any such securities to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
its own account, for investment and not with a view to the distribution or
resale thereof. The Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Buyer shall have no obligation to
delay sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933, as amended (the “Securities Act”). The Pledgor further
acknowledges and agrees that any offer to sell such securities which has been
(i) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such an offer may be so advertised without prior registration under
the Securities Act) or (ii) made privately in the manner described above to not
less than fifteen (15) bona fide offerees shall be deemed to involve a “public
disposition” for the purposes of Section 9-610 of the Code (or any successor or
similar, applicable statutory provision) as then in effect in the State of New
York, notwithstanding that such sale may not constitute a “public offering”
under the Securities Act, and that the Buyer may, in such event, bid for the
purchase of such securities.
 
9

--------------------------------------------------------------------------------


 
(c) Any cash held by the Buyer as Collateral and all cash proceeds received by
the Buyer in respect of any sale of, collection from, or other realization upon,
all or any part of the Collateral may, in the discretion of the Buyer, be held
by the Buyer as collateral for, and/or then or at any time thereafter applied
(after payment of any amounts payable to the Buyer pursuant to Section 10
hereof) in whole or in part by the Buyer against, all or any part of the
Obligations in such order as the Buyer shall elect consistent with the
provisions of the Securities Purchase Agreement.


(d) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Buyer is legally entitled, the
Pledgor shall be jointly and severally liable for the deficiency, together with
interest thereon at the highest rate specified in the Securities Purchase
Agreement for interest on overdue principal thereof or such other rate as shall
be fixed by applicable law, together with the costs of collection and the
reasonable fees, costs and expenses of any attorneys employed by the Buyer to
collect such deficiency.
 
SECTION 10. Indemnity and Expenses.
 
(a) The Pledgor, hereby agrees to indemnify and hold the Buyer (and all of its
officers, directors, employees, attorneys, consultants) harmless from and
against any and all claims, damages, losses, liabilities, obligations,
penalties, fees, costs and expenses (including, without limitation, reasonable
legal fees and disbursements of counsel) to the extent that they arise out of or
otherwise result from this Agreement (including, without limitation, enforcement
of this Agreement), except claims, losses or liabilities arising or resulting
directly from such Person’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction.
 
(b) The Pledgor shall be obligated for, and will upon demand pay to the Buyer
the reasonable amount of any and all out-of-pocket costs and expenses, including
the reasonable fees and disbursements of the Buyer’s counsel and of any experts
which the Buyer may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Buyer hereunder, or (iv) the failure by the Pledgor to perform or observe any of
the provisions hereof.
 
SECTION 11. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), sent by Federal Express or other
recognized courier service (return receipt requested), telecopied or delivered,
if to the Pledgor, to it at the address specified for the Pledgor in the
Securities Purchase Agreement or if to the Buyer, to it at the address specified
in the Securities Purchase Agreement; or as to either such Person at such other
address as shall be designated by such Person in a written notice to such other
Person complying as to delivery with the terms of this Section 11. All such
notices and other communications shall be effective (i) if sent by certified
mail, postage prepaid, return receipt requested, when received or three (3)
Business Days after mailing, whichever first occurs, (ii) if telecopied, when
transmitted and confirmation is received, provided same is on a Business Day
and, if not, on the next Business Day or (iii) if delivered or sent by Federal
Express or other recognized courier service (return receipt requested), upon
delivery, provided same is on a Business Day and, if not, on the next Business
Day.
 
10

--------------------------------------------------------------------------------




SECTION 12. Security Interest Absolute. All rights of the Buyer, all Liens and
all obligations of the Pledgor hereunder shall be absolute and unconditional
irrespective of: (i) any lack of validity or enforceability of the Securities
Purchase Agreement or any other agreement or instrument relating thereto, (ii)
any change in the time, manner or place of payment of, or in any other term in
respect of, all or any of the Obligations, or any other amendment or waiver of
or consent to any departure from the Securities Purchase Agreement or any other
Transaction Document, (iii) any exchange or release of, or non-perfection of any
Lien on any Collateral, or any release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Obligations, or (iv) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, the Pledgor in respect of the Obligations (other than the payment
in full of the Obligations). All authorizations and agencies contained herein
with respect to any of the Collateral are irrevocable and powers coupled with an
interest.
 
SECTION 13. Miscellaneous.
 
(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by the Pledgor and the Buyer, and no waiver of any
provision of this Agreement, and no consent to any departure by the Pledgor
therefrom, shall be effective unless it is in writing and signed by the Buyer,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
(b) No failure on the part of the Buyer to exercise, and no delay in exercising,
any right hereunder or under any other Transaction Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Buyer provided herein and in the other
Transaction Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights of the Buyer under any
Transaction Document against any party thereto are not conditional or contingent
on any attempt by the Buyer to exercise any of its rights under any other
Transaction Document against such party or against any other Person.
 
(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
(d) This Agreement shall create a continuing security interest in and Lien on
the Collateral and shall (i) remain in full force and effect until the
termination of this Agreement in accordance with Section 13 (e) hereof and
(ii) be binding on the Pledgor and their respective successors and assigns and
shall inure, together with all rights and remedies of the Buyer, to the benefit
of the Buyer and its successors, transferees and assigns. Without limiting the
generality of clause (ii) of the immediately preceding sentence, the Buyer may
assign or otherwise transfer its rights and obligations under this Agreement and
any other Transaction Document to any other Person pursuant to the terms of the
Securities Purchase Agreement, and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to the Buyer herein
or otherwise. Upon any such assignment or transfer, all references in this
Agreement to the Buyer shall mean the assignee of the Buyer. None of the rights
or obligations of the Pledgor hereunder may be assigned or otherwise transferred
without the prior written consent of the Buyer, and any such assignment or
transfer shall be null and void.
 
11

--------------------------------------------------------------------------------


 
(e) Notwithstanding anything to the contrary in this Agreement, (i) this
Agreement (along with all powers of attorney granted hereunder) and the security
interests and Lien created hereby shall terminate and all rights to the
Collateral shall revert to the Pledgor upon the repayment in full and /or
complete conversion to equity securities of the Pledgor of all indebtedness
obligations owed by the Pledgor to the Buyer under the Notes (including, without
limitation, all principal, interest and fees related to the Notes), and (ii) the
Buyer will, upon the Pledgor’s request and at the Pledgor’s expense, (A) return
to the Pledgor such of the Collateral (to the extent delivered to the Buyer) as
shall not have been sold or otherwise disposed of or applied pursuant to the
terms hereof, and (B) execute and deliver to the Pledgor, without recourse,
representation or warranty, such documents as the Pledgor shall reasonably
request to evidence such termination.
 
(f) The internal laws, and not the laws of conflicts, of New York shall govern
the enforceability and validity of this agreement, the construction of its terms
and the interpretation of the rights and duties of the parties, except as
required by mandatory provisions of law and except to the extent that the
validity and perfection or the perfection and the effect of perfection or
non-perfection of the security interest and Lien created hereby, or remedies
hereunder, in respect of any particular Collateral are governed by the law of a
jurisdiction other than the State of Delaware.
 
(g) Each party to this agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the united states
district court for the southern district of New York sitting in Manhattan or the
commercial division, civil branch of the supreme court of the State of Yew York
sitting in New York county in connection with any suit, action or proceeding
directly or indirectly arising out of, under or in connection with the
Transaction Documents or the transactions contemplated thereby. No party to this
agreement may move to (i) transfer any such suit, action or proceeding brought
in such New York court or federal court to another jurisdiction, (ii)
consolidate any such suit, action or proceeding brought in such New York court
or federal court with a suit, action or proceeding in another jurisdiction or
(iii) dismiss any such suit, action or proceeding brought in such New York court
or federal court for the purpose of bringing the same in another jurisdiction.
Each party to this agreement agrees that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by law.
Each party to this agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to the transaction documents or the shares
in any New York court sitting in the county of New York or any federal court
sitting in the southern district of New York. Each party to this agreement
hereby consents to the service of process in any such suit, action or proceeding
by notice in the manner specified in Section 11.
 
12

--------------------------------------------------------------------------------




(h) The Pledgor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to the Pledgor at its address provided herein, such
service to become effective when received or 10 days after such mailing,
whichever first occurs.


(i) Nothing contained herein shall affect the right of the Buyer to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against the Pledgor or any property of the Pledgor in any
other jurisdiction.


(j) The Pledgor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
(k) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR OTHER TRANSACTION DOCUMENTS.


(l) The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
 
(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.


[Signature Page Follows]
 
13

--------------------------------------------------------------------------------


 
In Witness Whereof, the Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 
GREEN SCREEN INTERACTIVE SOFTWARE, INC.




By: /s/ Ron Chaimowitz
Name: Ron Chaimowitz
Title: Chief Executive Officer
Address: 575 Broadway, New York, New York 10012
 






ACCEPTED BY:


DRIFTWOOD VENTURES, INC.


By: /s/ Charles Bentz
Name: Charles Bentz
Title: Chief Financial Officer
 

--------------------------------------------------------------------------------



ANNEX I
 
TO
 
PLEDGE AGREEMENT




PLEDGE AMENDMENT
 
This Pledge Amendment, dated July ●, 2008, is delivered pursuant to Section 4 of
the Pledge Agreement referred to below. The undersigned hereby agrees that this
Pledge Amendment may be attached to the Pledge Agreement, dated as of July 7,
2008, made by [Pledgor] in favor of Driftwood Ventures, Inc., (the "Collateral
Agent") as it may heretofore have been or hereafter may be amended or otherwise
modified or supplemented from time to time and that the promissory notes
[and/or] shares or other equity interests listed on this Pledge Amendment shall
be hereby pledged and assigned to the Collateral Agent and become part of the
Collateral referred to in such Pledge Agreement and shall secure all of the
obligations referred to in such Pledge Agreement.
 

 
 Pledged Shares
   
Pledgor
Name of Issuer
Number of Shares or Other Equity Interests
Class
Certificate No(s)
         

 

        [PLEDGOR]  
   
   
    By:      
Name:
Title:
   

 
 

--------------------------------------------------------------------------------

 